Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to amendment filed on 02/17/22 of claims 1-18 are pending in the application.

Response to Arguments
Applicant’s arguments see pages 11-15, filed on 02/17/2022, with respect to claims 1-18 have been fully considered and are persuasive.  The rejections of claims 1-18 have been withdrawn.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-18 are allowed in light of the applicant’s arguments, applicant’s amendments and in light of the prior art made of record.
The present application is directed to data spaces for multi-tenant computing. The closest prior art Wilson et al. (U.S. PGPub 2018/0083826) and Redlich et al. (U.S. PGPub 2010/0250497) alone, or, in combination, fails to anticipate or render obvious the recited features of “…defining for each of the networks, a separate data space within the multi-tenancy computing system, each said separate data space comprising an interface to one or more data repositories and providing a virtual data access layer between a corresponding one of the different application networks and data in the data storage infrastructure, irrespective of actual physical data storage resource or resources present in the data storage infrastructure storing data accessible by the different end users of corresponding ones of the application networks; and, processing data queries by ones of the different end users by extracting meta-data from each of the queries and filtering corresponding underlying data queries to the data repositories with a key derived from the extracted meta-data” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record. Therefore, the pending claims 1-18 are hereby allowed.

Conclusion
These features together with other limitations of the independent claims 1, 7 and 13 are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1, 7 and 13 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153